Name: Commission Implementing Regulation (EU) 2017/1454 of 10 August 2017 specifying the technical formats for reporting by the Member States pursuant to Regulation (EU) No 1143/2014 of the European Parliament and of the Council
 Type: Implementing Regulation
 Subject Matter: environmental policy;  international trade;  natural environment;  politics and public safety;  research and intellectual property;  information and information processing;  technology and technical regulations;  economic geography
 Date Published: nan

 11.8.2017 EN Official Journal of the European Union L 208/15 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1454 of 10 August 2017 specifying the technical formats for reporting by the Member States pursuant to Regulation (EU) No 1143/2014 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1143/2014 of the European Parliament and of the Council of 22 October 2014 on the prevention and management of the introduction and spread of invasive alien species (1), and in particular of Article 24(4) thereof, Whereas: (1) Regulation (EU) No 1143/2014 provides that the Commission is to specify the technical formats for reporting in order to simplify and streamline reporting obligations for the Member States in relation to the information pursuant to Article 24(1) thereof. (2) For this purpose, this Implementing Regulation limits the reporting of free texts, facilitates the collection of data for the purpose of deriving key indicators and favours reference to information that is already publically available at national level while using the benefits of applying Directive 2007/2/EC of the European Parliament and of the Council (2) for spatial data as well as ensuring coherence with related policies such as Directives 2000/60/EC (3), 2008/56/EC (4) and 2009/147/EC (5) of the European Parliament and of the Council and Council Directive 92/43/EEC (6). (3) Directive 2007/2/EC requires that public authorities in the Member States make spatial data sets available in conformity with the implementing rules on metadata, network services and interoperability of spatial data sets and services set out in Commission Regulation (EU) No 1089/2010 (7), including the provisions in Section 18 of Annex IV (Species Distribution) of that Regulation. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Invasive Alien Species, HAS ADOPTED THIS REGULATION: Article 1 The technical formats to be used by the Member States for transmitting to the Commission the information pursuant to Article 24(1) of Regulation (EU) No 1143/2014 are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 317, 4.11.2014, p. 35. (2) Directive 2007/2/EC of the European Parliament and of the Council of 14 March 2007 establishing an Infrastructure for Spatial Information in the European Community (OJ L 108, 25.4.2007, p. 1). (3) Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy (OJ L 327, 22.12.2000, p. 1). (4) Directive 2008/56/EC of the European Parliament and of the Council of 17 June 2008 establishing a framework for Community action in the field of marine environmental policy (Marine Strategy Framework Directive) (OJ L 164, 25.6.2008, p. 19). (5) Directive 2009/147/EC of the European Parliament and of the Council of 30 November 2009 on the conservation of wild birds (OJ L 20, 26.1.2010, p. 7). (6) Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (OJ L 206, 22.7.1992, p. 7). (7) Commission Regulation (EU) No 1089/2010 of 23 November 2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards interoperability of spatial data sets and services (OJ L 323, 8.12.2010, p. 11). ANNEX Technical formats to be used by the Member States for transmitting to the Commission the information pursuant to paragraph 1 of Article 24 of Regulation (EU) No 1143/2014 on the prevention and management of the introduction of invasive alien species INFORMATION SUBMITTED IN APPLICATION OF ARTICLE 24(1) OF REGULATION (EU) No 1143/2014 Member State Reporting period SECTION A Information to be submitted for each of the invasive alien species of Union concern and for each invasive alien species of regional concern subject to measures as provided for in Article 11(2) of Regulation (EU) No 1143/2014 Information on the species, its distribution, spread and reproductive patterns 1. Species scientific name 2. Common name of the species (optional) 3. Is the species present in the territory of the Member State? Yes  No  Currently unknown  4. Distribution of the species, including information on its spread and reproductive patterns (to be completed only if the answer to question 3 above is Yes) 5. Additional information (optional) Information on the permits issued for this species To be completed only for invasive alien species of Union concern 6. Have permits been issued for this species during the reporting period? Yes  No  7. To be completed only if the answer to question 6 above is Yes Calendar year concerned Purpose of permit Number of permits issued Total number or volume of permitted specimens corresponding to the permits issued Permits for research Permits for ex situ conservation Permits for scientific production and subsequent medicinal use to advance human health Permits for other activities after authorisation by the Commission (Article 9 of Regulation (EU) No 1143/2014) 8. Additional information (optional) Information on inspections To be completed only for invasive alien species of Union concern and if the answer to question 6 above is Yes 9. Calendar year concerned Purpose of permit Number of establishments subjected to the inspections Number or volume of permitted specimens corresponding to the permits held by the inspected establishments Number of inspected establishments deemed non-compliant with the conditions set out in the permits Number or volume of permitted specimens corresponding to the permits held by the inspected establishments deemed non-compliant with the conditions set out in the permits Permits for research Permits for ex situ conservation Permits for scientific production and subsequent medicinal use to advance human health Permits for other activities after authorisation by the Commission (Article 9 of Regulation (EU) No 1143/2014) 10. Additional information (optional) Information on rapid eradication measure(s) taken for this species (Article 17 of Regulation (EU) No 1143/2014) 11. Has the species been subject to rapid eradication measures during the reporting period? Yes  No  12. To be completed only if answer to question 11 above is Yes Measure(s) Starting date Estimated duration or end date of application of measure(s) Part of the territory Biogeographical region(s) River basin sub-unit(s) Marine sub-region(s) Method(s) used Mechanical/Physical  Chemical  Biological  Other  Effectiveness of the measure(s) Eradicated  Population decreasing  Population stable  Population still increasing  Unclear population trend  Impacted non-targeted species Impact per species 13. Additional information (optional) Information on management measure(s) taken for this species (Article 19 of Regulation (EU) No 1143/2014) 14. Has the species been subject to management measures during the reporting period? Yes  No  15. To be completed only if answer to question 14 above is Yes Measure(s) Starting date Estimated duration or end date of application of measure(s) Objective of the measure(s) Eradication  Control  Containment  Part of the territory Biogeographical region(s) River basin sub-unit(s) Marine sub-region(s) Method(s) used Mechanical/Physical  Chemical  Biological  Other  Effectiveness of the measure(s) Eradicated  Population decreasing  Population stable  Population still increasing  Unclear population trend  Impacted non-targeted species Impact per species 16. Additional information (optional) Information on the impact of this species (Optional) 17. Observations on the impact of the species during the reporting period SECTION B Information to be submitted for each of the invasive alien species of Member State concern 1. Has the Member State established a national list of invasive alien species of Member State concern? If yes, questions 2 to 5 below have to be answered for each of the species on this list. Yes  No  2. Species scientific name 3. Common name of the species (optional) 4. Is the species present in the territory of the Member State? Yes  No  Currently unknown  5. Distribution of the species, including information on its spread and reproductive patterns (to be completed only if answer to question 4 above is Yes, optional) 6. Measure(s) applied in the territory of the Member State in relation to the species Restriction to intentionally bring into the territory  Restriction to intentionally keep, including in contained holding  Restriction to intentionally breed, including in contained holding  Restriction to intentionally transport, except in the context of eradication  Restriction to intentionally place on the market  Restriction to intentionally use or exchange  Restriction to intentionally permit to reproduce, grown or cultivated, including in contained holding  Restriction to intentionally release into the environment  Derogations foreseen within the permit system under Article 8  Addressed in the action plans pursuant to Article 13  Covered by the surveillance system pursuant to Article 14  Official controls to prevent the intentional introduction  Subject to early detection system  Subject to rapid eradication following an early detection  Subject to management measures if widely spread  Restoration measures  7. Additional information (optional) SECTION C Horizontal information 1. Web link to information on the internet regarding the permits issued as required under Article 8(7) of Regulation (EU) No 1143/2014 2. Action plan(s) referred to in Article 13(2) of Regulation (EU) No 1143/2014 3. Priority pathways addressed Species covered 4. Description of the surveillance system pursuant to Article 14 of Regulation (EU) No 1143/2014 5. Description of the official control system pursuant to Article 15 of Regulation (EU) No 1143/2014 6. Description of measures taken to inform the public 7. Cost of action undertaken to comply with the Regulation (EU) No 1143/2014 8. Additional information (optional) Instructions for compiling the information to be submitted Member States shall submit information in relation to all questions, except for those indicated as optional. SECTION A All questions under Section A shall be completed for each of the invasive alien species included on the Union list referred to under Article 4(1) of Regulation (EU) No 1143/2014 in force by the end of the last calendar year covered by the report. For each of the species of regional concern for which, by the same date, an implementing act pursuant to Article 11(2) of Regulation (EU) No 1143/2014 has entered into force, only questions 1 to 5 and 11 to 17 shall be completed. Question 1  Provide the scientific name of the species. Question 2  Optional: Provide the common name of the species in the national language. Question 3  Indicate whether the species is considered as present in the territory of the Member State (excluding the outermost regions where applicable). Question 4  If answer to question 3 is Yes, provide a file with data on the distribution of the species applying Directive 2007/2/EC. This file shall use the spatial object types defined in Section 18 of Annex IV (Species Distribution) of Regulation (EU) No 1089/2010 implementing that Directive. Information on the reproduction and spread patterns shall be specified using appropriate code lists. Question 5  Optional: Provide any additional information considered necessary to explain the answers to questions 1 to 4. Question 6  Indicate if permits as referred to in Articles 8(2) and/or 9(6) of Regulation (EU) No 1143/2014 have been issued in relation to the species during the reporting period. Question 7  To be answered only if answer to question 6 is Yes.  For each calendar year covered by the report, indicate the number of permits referred to in Article 8 of Regulation (EU) No 1143/2014 per category of purpose as well as the corresponding total number or volume of specimens covered by these permits, including the measurement unit (number of specimens, kg of seeds, etc.). Question 8  Optional: Provide any additional information considered necessary to explain the answers to questions 6 and 7. Question 9  For each calendar year covered by the report provide the table completed in relation to the inspections required under Article 8(8) of Regulation (EU) No 1143/2014. Question 10  Optional: Provide any additional information considered necessary to explain the answer to question 9. Elaborate in particular on the reasons for absence of inspections and on any planned actions. Question 12  Information may be provided grouping distinct populations of the species addressed by the same rapid eradication measure(s) in accordance with Article 17 of Regulation (EU) No 1143/2014. If different populations are addressed by different measures, this information must be submitted for each such population.  Indicate the starting date of the measure(s).  Indicate the estimated duration or the actual end date of application of the measure(s) if the measure(s) have been terminated during the reporting period.  Indicate the part of the Member State's territory in which the measure(s) are implemented (region or other appropriate administrative unit).  Indicate the biogeographical region(s) within this part of the territory, following the provisions under Directive 92/43/EEC.  If relevant, indicate the river basin sub-unit(s) where the measure(s) are applied, following the provisions under Directive 2000/60/EC.  If relevant, indicate the marine sub-region(s) where the measures are applied, following the provisions under Directive 2008/56/EC.  Provide the scientific name(s) of non-targeted species impacted negatively by the measure(s).  For each of the impacted non-targeted species indicate the type of observed negative impacts. This could be direct (e.g. unintentional trapping of non-targeted species) or indirect (e.g. impact on non-targeted species feeding on poisoned targeted species). If the observed negative impacts relate to a group of taxa, this information can be provided for this group instead. Question 13  Optional: Provide any additional information considered necessary to explain the answers to questions 11 and 12. Elaborate in particular on the reasons for absence of measures and on any planned actions. Question 15  Information may be provided grouping distinct populations of the species addressed by the same management measure(s) in accordance with Article 19 of Regulation (EU) No 1143/2014. If different populations are addressed by different measures, this information must be submitted for each such population.  Indicate the starting date of the measure(s).  Indicate the estimated duration or the actual end date of application of the measure(s) if the measure(s) have been terminated during the reporting period.  Indicate the objective of the management measure(s).  Indicate the part of the Member State's territory in which the measure(s) are implemented (region or other appropriate administrative unit).  Indicate the biogeographical region(s) within this part of the territory, following the provisions under Directive 92/43/EEC.  If relevant, indicate the river basin sub-unit(s) where the measure(s) are applied, following the provisions under Directive 2000/60/EC.  If relevant, indicate the marine sub-region(s) where the measures are applied, following the provisions under Directive 2008/56/EC.  Provide the scientific name(s) of non-targeted species impacted negatively by the measure(s).  For each of the impacted non-targeted species, indicate the type of observed negative impacts. This could be direct (e.g. unintentional trapping of non-targeted species) or indirect (e.g. impact on non-targeted species feeding on poisoned targeted species). If the observed negative impacts relate to a group of taxa, this information can be provided for this group instead. Question 16  Optional: Provide any additional information considered necessary to explain the answers to questions 14 and 15. Elaborate in particular on the reasons for absence of measures and on any planned actions. Question 17  Optional: Provide information on the impact of the species on biodiversity and related ecosystem services, including on native species, protected sites, endangered habitats. In addition, provide information on the social and economic impacts of the species as well as its impacts on human health and safety. SECTION B Section B shall be completed for each of the invasive alien species of Member State concern pursuant to Article 12(2) of Regulation (EU) No 1143/2014. Question 2  Provide the scientific name of the species. Question 3  Optional: Provide the common name of the species in the national language. Question 4  Indicate whether the species is considered as present in the territory of the Member State (excluding the outermost regions where applicable). Question 5  Optional: See question 4 of Section A. Question 6  If applicable, indicate which measures are applied for the given species. Question 7  Optional: Provide any additional information considered necessary to explain the answers to questions 1 to 6. SECTION C Question 1  Provide the web link to the information on the internet pursuant to Article 8(7) of Regulation (EU) No 1143/2014. Question 2  Submit a document (or web link to such document) describing the action plan(s) referred to in Article 13(2) of Regulation (EU) No 1143/2014. Question 3  By using the codes below, indicate the priority pathways addressed and the invasive alien species of Union concern covered for each of these pathways: Pathway Code 1. Release in nature Biological control 1.1 Erosion control/dune stabilisation (windbreaks, hedges, ¦) 1.2 Fishery in the wild (including game fishing) 1.3 Hunting 1.4 Landscape/flora/fauna improvement in the wild 1.5 Introduction for conservation purposes or wildlife management 1.6 Release in nature for use (other than above, e.g. fur, transport, medical use) 1.7 Other intentional release 1.8 2. Escape from confinement Agriculture (including biofuel feedstocks) 2.1 Aquaculture/mariculture 2.2 Botanical garden/zoo/aquaria (excluding domestic aquaria) 2.3 Pet/aquarium/terrarium species (including live food for such species) 2.4 Farmed animals (including animals left under limited control) 2.5 Forestry (including afforestation or reforestation) 2.6 Fur farms 2.7 Horticulture 2.8 Ornamental purpose other than horticulture 2.9 Research and ex situ breeding (in facilities) 2.10 Live food and live bait 2.11 Other escape from confinement 2.12 3. Transport  contaminant Contaminant nursery material 3.1 Contaminated bait 3.2 Food contaminant (including of live food) 3.3 Contaminant on animals (except parasites, species transported by host/vector) 3.4 Parasites on animals (including species transported by host and vector) 3.5 Contaminant on plants (except parasites, species transported by host/vector) 3.6 Parasites on plants (including species transported by host and vector) 3.7 Seed contaminant 3.8 Timber trade 3.9 Transportation of habitat material (soil, vegetation, ¦) 3.10 4. Transport  stowaway Angling/fishing equipment 4.1 Container/bulk 4.2 Hitchhikers in or on airplane 4.3 Hitchhikers on ship/boat (excluding ballast water and hull fouling) 4.4 Machinery/equipment 4.5 People and their luggage/equipment (in particular tourism) 4.6 Organic packing material, in particular wood packaging 4.7 Ship/boat ballast water 4.8 Ship/boat hull fouling 4.9 Vehicles (car, train, ¦) 4.10 Other means of transport 4.11 5. Corridor Interconnected waterways/basins/seas 5.1 Tunnels and land bridges 5.2 6. Unaided Natural dispersal across borders of invasive alien species that have been introduced through pathways 1 to 5 6.1 Question 4  Submit a document (or web link to such document) describing the surveillance system referred to in Article 14 of Regulation (EU) No 1143/2014. Question 5  Provide a document (or web link to such document) describing the official control system pursuant to Article 15 of Regulation (EU) No 1143/2014, including a description of procedures to ensure the exchange of relevant information and the efficient and effective coordination between all authorities involved in the verification as provided for in Article 15(7) of Regulation (EU) No 1143/2014. Question 6  Submit a document (or web link to such document) describing the measures taken about the presence of an invasive alien species and any actions that citizens have been requested to take. Question 7  Submit a document (or web link to such document) with information on the cost of action undertaken to comply with Regulation (EU) No 1143/2014, when available. As far as possible detail the costs per specific actions (e.g. capacity building, operation of surveillance system, operation of official controls, implementation of rapid eradication or management measures) and include relevant information on cost recovery and the benefits of action undertaken (avoided damage costs, avoided damage to biodiversity and related ecosystem services, contribution to other EU targets, avoided damage to human health, safety and the economy), when available. Question 8  Optional: Submit a document (or web link to such document) with any other information the Member State wishes to add in relation to the implementation of Regulation (EU) No 1143/2014 further to what is requested in this format.